 
EXHIBIT 10.1
 

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 11th day of October, 2013
by and between Innovative Software Technologies, Inc. a Delaware corporation
(“INIV" or the “Employer” and collectively with any entity that is wholly or
partially owned by INIV, the “Company”), located at 2802 North Howard Avenue,
Tampa, Florida 33607 and Lou Zant (“Executive”), an individual residing at 3057
Scholarship, Irvine, California 92612.


RECITALS:


WHEREAS, the Company is public holding company engaged in the business of
providing business internet web solutions and energy efficiency solutions to
small and medium size business ; and


WHEREAS, INIV desires to employ Executive as an officer in the capacity of
President and Executive desires to be employed by INIV in such capacity, in
accordance with the terms, covenants, and conditions as set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and Executive agree as follows:


1.           TERM.  Subject to the terms and conditions set forth herein and
unless sooner terminated as hereinafter provided, INIV shall employ Executive as
an officer, and Executive agrees to serve as an officer and accepts such
employment for a three-year period, beginning on October 11, 2013 (the
“Effective Date”) and ending on the 3rd anniversary of the Effective Date (the
“Initial Employment Term”).  After the Initial Employment Term, this Agreement
shall automatically renew for consecutive one year periods (“renewal term”),
unless a written notice of a party’s intention to terminate this Agreement at
the expiration of the Initial Employment Term (or any renewal term) is delivered
by either party at least three (3) months prior to the expiration of the Initial
Employment Term or any renewal term, as applicable.  For purposes of this
Agreement, the period from the Effective Date until the termination of the
Executive’s employment shall hereinafter be referred to as the “Term”.


2.           Title and Duties. During the Term, INIV shall employ Executive in
the capacity of President.  Executive will report to and be subject to the
general supervision and direction of the Chief Executive Officer and the Board
of Directors of the Company.   Executive shall perform such duties as are
customarily performed by someone holding the title of President in the same or
similar businesses or enterprises as that engaged in by the Company and such
other duties as the Board may assign from time to time.  As President, if
requested, Executive will serve in similar capacities for each or any subsidiary
of INIV without additional compensation.
 
3.           Compensation and Benefits of Executive.  The Company shall
compensate Executive for Executive's services rendered under this Agreement as
follows:
 
a.            Base Salary.  Executive’s base salary shall initially be $150,000
per annum (pro-rated based upon the number of days Executive is employed during
any partial calendar year) (the “Base Salary”), which salary shall be payable in
regular installments in accordance with the Company’s general payroll
practices.  Such base salary may be increased but not decreased during the Term
in the Company’s discretion based upon the Executive’s performance and any other
factors the Company deems relevant. Such base salary shall be payable in
accordance with the policy then prevailing for the Company’s executives.
 
b.            Bonus.  In addition to such Base Salary, the Executive shall be
entitled during the Term to participate in a performance bonus program and shall
be eligible to participate in and receive payments or awards from all other
bonus and other incentive compensation, stock option and restricted stock plans
as may be adopted by the Company, all as recommended by the Compensation
Committee of the Board of Directors and approved by the Board of Directors, in
its sole discretion, and in each case payable to Executive in accordance with
the terms and conditions of the applicable plan. Specifically, Executive shall
be eligible for the following bonuses:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Executive shall be entitled during the Term to participate in the
annual performance bonus program established by the Board of Directors for all
senior executives of the Company, with bonus potential of 500% of base salary.
 
(ii)          Executive shall also be entitled to participate in any annual
grants under the Long Term Incentive Plan (“LTIP”), as determined by the Board
of Directors for all senior executives of the Company, with a target award of
200% of base salary.
 
Payments. All amounts paid pursuant to this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contribution Act,
federal income tax, state and local income tax, if any, and comparable laws and
regulations.
 
c.            Benefits.  Subject to the eligibility requirements (including, but
not limited to, participation by part-time employees), and enrollment provisions
of the Company’s employee benefit plans, Executive may, to the extent he so
chooses, participate in any and all of the Company’s employee benefit plans, at
the Company’s expense.  All Company benefits are identified in the Employee
Handbook and are subject to change without notice or explanation.  In addition,
subject to the eligibility requirements (including, but not limited to,
participation by a part-time employee) and enrollment provisions of the
Company’s executive benefit programs, Executive shall also be entitled to
participate in any and all other benefits programs established for officers of
the Company.
 
d.            Stock Options.  On the Effective Date, Executive will be granted
an option to purchase 5,000,000 shares of the Company’s common stock (the
“Options”) on the terms and conditions listed below.  Such Options will have a
strike price equal to the fair market value of the common stock as of the
Effective Date, which pursuant to INIVs’ Amended and Restated Equity Incentive
Plan (the “Plan”), shall be equal to the closing price per share of INIVs’
common stock on the last trading day immediately preceding the Effective
Date.  The vesting provisions of such Options shall be as outlined below.  These
Options shall be treated as incentive stock options (ISOs) to the maximum extent
permitted under applicable law, and the remainder of the Options, if any, shall
be treated as non-qualified stock options.  The grant of these Options will be
made pursuant to the Company’s Plan and will be evidenced by a separate “Option
Agreement” to be executed by the Company and Executive, which will contain all
the terms and conditions of the Options (including, but not limited to, the
provisions set forth in this Section 3(d)).  So long as Executive remains
employed by the Company, such Options will have a seven-year term before
expiration.
 
1.)  Time-based Options – 2,500,000 of such options will be time-based options
and will vest according to the following schedule:
 
1,250,000           will vest on the six month anniversary of the Effective
Date; provided, however, that if the Executive’s employment hereunder is
terminated by the Employer without “cause” (as such term is defined in the
Option Agreement) at any time prior to the six month anniversary of the
Effective Date, then the pro rata portion of these 1,250,000 Options up until
the date of termination, shall be deemed vested; and
 
69,444               will vest each month beginning on the 7th monthly
anniversary of the Effective Date and continuing on each monthly anniversary
thereafter until the second anniversary of the Effective Date; and
 
2.)  Performance-based Options – 2,500,000 of such options will be
performance-based options and will vest according to the following
schedule.  Executive understands and acknowledges that if the performance
metrics for any given year are not met, then such options shall be forfeited and
the Board is under no obligation to replenish such options.
 
 
2

--------------------------------------------------------------------------------

 
 
1,250,000           will vest if the Company’s actual consolidated revenue for
FY 2014, after excluding the effects of any Revenue Exclusions for such fiscal
year, meets or exceeds the consolidated revenue goal established by the Board
for the vesting of performance options, which goal will be based on the
Company’s Board approved budget for such fiscal year; and
 
1,250,000           will vest if the Company’s actual Adjusted EBITDA for FY
2015, after excluding the effects of any Adjusted EBITDA Exclusions for such
fiscal year, meets or exceeds the Adjusted EBITDA goal established by the Board
for the vesting of performance options, which will be based on the Company’s
Board-approved budget for such fiscal year; and
 
Executive understands that, pursuant to the Plan, upon termination of his
employment, he will have ninety (90) days to exercise any vested portion of the
Options.  All Options awarded pursuant to this Section 3(d) will contain a
provision in the Option Agreement that allows for immediate vesting of any
unvested portion of the Options in the event of a change of control of INIV.
 
e.            Revenue and Adjusted EBITDA Exclusions Defined. For the purposes
of Section 3b and 3d above, to the extent the Company acquires any companies or
businesses during any given fiscal year and the financial impact of such
acquisition was not previously factored into the annual operating budget
approved by the Board, the following revenue and Adjusted EBITDA adjustments
shall be made to the Company’s fiscal results in measuring whether or not the
Company has met or exceeded the specific performance targets outlined in
Sections 3b or 3d hereof.
 
1.)  “Revenue Exclusions” shall be defined as the prorated annualized quarterly
GAAP revenue of any company or business acquired by the Company for the most
recent full fiscal quarter prior to the date such company or business is
acquired by the Company.  Such annualized quarterly revenue shall be prorated by
multiplying the total annualized quarterly revenue described above by a
fraction, the numerator of which is the number of days that the financial
results of the acquired business or company are included in the Company’s
financial results during the fiscal year in question, and the denominator of
which is 365.
 
2.)  “Adjusted EBITDA Exclusions” shall be defined as the prorated annualized
quarterly Adjusted EBITDA of any company or business acquired by the Company for
the most recent full fiscal quarter prior to the date such company or business
is acquired by the Company.  Such annualized quarterly Adjusted EBITDA shall be
prorated by multiplying the total annualized quarterly Adjusted EBITDA described
above by a fraction, the numerator of which is the number of days that the
financial results of the acquired business or company are included in the
Company’s financial results during the fiscal year in question, and the
denominator of which is 365.  The Board, at its discretion, may add back any
non-recurring or one time charges that may have been included in the most recent
full fiscal quarter of the company or business being acquired when determining
the appropriate Adjusted EBITDA for such business or company.
 
f.            Paid Time-Off and Holidays.  Executive’s paid time-off (“PTO”) and
holidays shall be consistent with the standards set forth in the Company’s
Employee Handbook, as revised from time to time or as otherwise published by the
Company.  Notwithstanding the previous sentence, Executive will be eligible for
one hundred twenty (120) hours of PTO/year, which will accrue on a pro-rata
basis throughout the year, provided, however, that it is the Company’s policy
that no more than forty (40) hours of PTO can be accrued beyond this annual
limit for any employee at any time.  Thus, when accrued PTO reaches one hundred
sixty (160) hours, Executive will cease accruing PTO until accrued PTO is one
hundred twenty (120) hours or less, at which point Executive will again accrue
PTO until he reaches one hundred sixty (160) hours.  In addition to PTO, there
are also six (6) paid national holidays and one (1) “floater” day available to
Company employees.  Executive agrees to schedule such PTO so that it minimally
interferes with the Company’s operations.  Such PTO does not include Board
excused absences.
 
 
3

--------------------------------------------------------------------------------

 
 
g.            Reimbursement of Normal Business Expenses.  The Company will
reimburse all reasonable business expenses of Executive, including, but not
limited to, cell phone expenses and business related travel, meals and
entertainment expenses in accordance with the Company’s polices for such
reimbursement.
 
h.            Office Will Be Provided.  The Company will pay for reasonable
offices for Executive.


4.           Best Efforts of the Executive and Minimum Time Commitments of
Employment. Executive agrees to perform all of the duties pursuant to the
express and implicit terms of this Agreement to the reasonable satisfaction of
the Employer.  Executive further agrees to perform such duties faithfully and to
the best of his ability, talent, and experience and, unless otherwise agreed to
with the Company in writing, to render such duties at least in the minimum
amounts of time specified below:
 
a.            So long as the Executive and the Board have not agreed to adjust
downward the Executive’s Base Salary specified in Section 3(a), Executive agrees
that during the Term, except for those weeks where he is on PTO, he will spend
at least four (4) days/week on average on the Company’s business (such period as
may be adjusted, the “Minimum Weekly Time Commitment”).
 
b.            Executive further agrees that he will work at least three (3) days
on average either at the Company’s primary headquarters of Tampa, Florida,
Florida or at such other place or places as the interests, needs, business, or
opportunities of the Employer shall require and/or such other place as may be
mutually agreed upon in writing by the parties (such period as may be adjusted,
the “On-Site/Business Travel Time Commitment”).
 
5.           Termination.  Either party may terminate Executive’s employment
with the Company at any time upon giving sixty (60) days advance written notice
to the other party. Executive agrees that in order to help facilitate an orderly
transition of authority, unless otherwise agreed to by the parties, during such
sixty (60) day notice period no more than two weeks of unused PTO may be
utilized.  In the event of the death of Executive, the employment of Executive
shall automatically terminate on the date of Executive's death.  Within 30 days
following the date Executive’s employment terminates, the Company shall pay to
Executive (or Executive’s estate if applicable) (a) the Executive’s accrued but
unpaid Base Salary through the date of termination, (b) any bonus earned by, but
not yet paid to, Executive from the prior fiscal year, (c) an amount equal to
the reasonable business expenses incurred by Executive (in accordance with
Company policy), but not yet reimbursed, prior to the termination date, and (d)
other benefits due and owing to Executive through the termination date. Should
the Company terminate Executive’s employment for Cause, as defined in Exhibit B
attached hereto and incorporated herein, Executive shall receive no compensation
whatsoever following the date of termination.  Should the Company terminate
Executive’s employment without Cause, the Executive shall continue to receive
Base Salary for a period of six (6) months following the date of termination.


6.           Confidentiality, Non-Compete & Non-Solicitation
Agreement.  Executive agrees to the terms of the Confidentiality,
Non-Solicitation and Non-Compete Agreement attached hereto as Addendum A and has
signed that Agreement.  Such Confidentiality, Non-Solicitation and Non-Compete
Agreement is hereby incorporated into and made a part of this Agreement.


7.           Importance of Certain Clauses.  Executive and Employer agree that
the covenants contained in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto and incorporated into this Agreement are material
terms of this Agreement and all parties understand the importance of such
provisions to the ongoing business of the Employer.  As such, because the
Employer's continued business and viability depend on the protection of such
secrets and non-competition, these clauses are interpreted by the parties to
have the widest and most expansive applicability as may be allowed by law and
Executive understands and acknowledges his or her understanding of same.


8.           Consideration.  Executive acknowledges and agrees that the
provision of employment under this Agreement and the execution by the Employer
of this Agreement constitute full, adequate and sufficient consideration to
Executive for the Executive's duties, obligations and covenants under this
Agreement and under the Confidentiality, Non-Solicitation and Non-Compete
Agreement incorporated into this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


9.           Acknowledgement of Post Termination Obligations.  Upon the
effective date of termination of Executive’s employment (unless due to
Executive’s death), if requested by the Employer, Executive shall participate in
an exit interview with the Employer and certify in writing that Executive has
complied with his contractual obligations and intends to comply with his
continuing obligations under this Agreement, including, but not limited to, the
terms of the Confidentiality, Non-Solicitation and Non-Compete Agreement.  To
the extent it is known or applicable at the time of such exit interview,
Executive shall also provide the Employer with information concerning
Executive's subsequent employer and the capacity in which Executive will be
employed. Executive's failure to comply shall be a material breach of this
Agreement, for which the Employer, in addition to any other civil remedy, may
seek equitable relief.
 
10.         Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive's share of FICA, FUTA or
other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.


11.         Representations of Executive.  Executive represents and warrants to
INIV that (a) nothing in his past legal and/or work and/or personal experiences,
which if became broadly known in the marketplace, would impair his ability to
serve as the President of a publicly-traded company or materially damage his
credibility with public shareholders; (b) there are no restrictions, agreements,
or understandings whatsoever to which he is a party which would prevent or make
unlawful his execution of this Agreement or employment hereunder, (c)
Executive’s execution of this Agreement and employment hereunder shall not
constitute a breach of any contract, agreement or understanding, oral or
written, to which he is a party or by which he is bound, (d) Executive is free
and able to execute this Agreement and to continue  employment with INIV, and
(e) Executive has not used and will not use confidential information or trade
secrets belonging to any prior employers to perform services for the Company.


12.         Effect of Partial Invalidity.  The invalidity of any portion of this
Agreement shall not affect the validity of any other provision.  In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.


13.         Entire Agreement.  This Agreement, together with the other documents
referenced herein, reflects the complete agreement between the parties regarding
the subject matter identified herein and shall supersede all other previous
agreements, either oral or written, between the parties. The parties stipulate
that neither of them, nor any person acting on their behalf has made any
representations except as are specifically set forth in this Agreement and each
of the parties acknowledges that it or he has not relied upon any representation
of any third party in executing this Agreement, but rather have relied
exclusively on it or his own judgment in entering into this Agreement.


14.         Assignment.  Employer may assign its interest and rights under this
Agreement at its sole discretion and without approval of Executive to a
successor in interest by the Employer’s merger, consolidation or other form of
business combination with or into a third party where the Employer’s
stockholders before such event do not control a majority of the resulting
business entity after such event.  All rights and entitlements arising from this
Agreement, including but not limited to those protective covenants and
prohibitions set forth in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached as Addendum A and incorporated into this Agreement shall
inure to the benefit of any purchaser, assignor or transferee of this Agreement
and shall continue to be enforceable to the extent allowable under applicable
law.  Neither this Agreement, nor the employment status conferred with its
execution is assignable or subject to transfer in any manner by Executive.


15.         Notices.  All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, a) if to the Employer, at the Employer’s then current headquarters
location, and b) if to Executive, at the most recent address on file with the
Company for Executive or to such subsequent addresses as either party shall so
designate in writing to the other party.
 
16.         Remedies.  If any action at law, equity or in arbitration, including
an action for declaratory relief, is brought to enforce or interpret the
provisions of this Agreement, the prevailing party may, if the court or
arbitrator hearing the dispute, so determines, have its reasonable attorneys’
fees and costs of enforcement recouped from the non-prevailing party.
 
 
5

--------------------------------------------------------------------------------

 


17.         Amendment/Waiver.  No waiver, modification, amendment or change of
any term of this Agreement shall be effective unless it is in a written
agreement signed by both parties.  No waiver by the Employer of any breach or
threatened breach of this Agreement shall be construed as a waiver of any
subsequent breach unless it so provides by its terms.


18.         Governing Law, Venue and Jurisdiction.  This Agreement and all
transactions contemplated by this Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Florida without regard to
any conflicts of laws, statutes, rules, regulations or ordinances.  Executive
consents to personal jurisdiction and venue in the Circuit Court in and for
Hillsborough County, Florida regarding any action arising under the terms of
this Agreement and any and all other disputes between Executive and Employer.


19.         Arbitration.  Any and all controversies and disputes between
Executive and Employer arising from this Agreement or regarding any other matter
whatsoever shall be submitted to arbitration before a single unbiased arbitrator
skilled in arbitrating such disputes under the American Arbitration Association,
utilizing its Commercial Rules.  Any arbitration action brought pursuant to this
section shall be heard in Hillsborough County, Florida.  The Circuit Court in
and for Hillsborough County, Florida shall have concurrent jurisdiction with any
arbitration panel for the purpose of entering temporary and permanent injunctive
relief, but only with respect to any alleged breach of the Confidentiality,
Non-Solicitation and Non-Compete Agreement.


20.         Headings.  The titles to the sections of this Agreement are solely
for the convenience of the parties and shall not affect in any way the meaning
or interpretation of this Agreement.


21.         Miscellaneous Terms.  The parties to this Agreement declare and
represent that:
 
a.           They have read and understand this Agreement;
 
b.           They have been given the opportunity to consult with an attorney if
they so desire;
 
c.           They intend to be legally bound by the promises set forth in this
Agreement and enter into it freely, without duress or coercion;
 
d.           They have retained signed copies of this Agreement for their
records; and
 
e.           The rights, responsibilities and duties of the parties hereto, and
the covenants and agreements contained herein, shall continue to bind the
parties and shall continue in full force and effect until each and every
obligation of the parties under this Agreement has been performed.
 
22.         Counterparts.  This Agreement may be executed in counterparts and by
facsimile, or by pdf, each of which shall be deemed an original for all intents
and purposes.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



     
INNOVATIVE SOFTWARE TECHNOLOGIES, INC., a Delaware Corporation
     
By:
_________________________
       
Name:
Peter M. Peterson
       
Title:
Chief Executive Officer and Chairman of the Board
     
EXECUTIVE:
     
________________________
 
Lou Zant



 
6

--------------------------------------------------------------------------------

 
 
ADDENDUM A
 
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT
 
This Confidentiality, Non-Solicitation and Non-Compete Agreement (the
“Agreement”) dated this 11th day of October 2013 is entered into by and between
Lou Zant (“Employee”) and Innovative Software Technologies, Inc., a Delaware
corporation (“Employer” and collectively with Innovative Software Technologies,
Inc., a Delaware corporation (the “Parent Company”) and any entity that is
wholly or partially owned by the Employer or the Parent Company or otherwise
affiliated with the Parent Company, the “Company”).  Hereinafter, each of the
Employee or the Company maybe referred to as a “Party” and together be referred
to as the “Parties”.
 
RECITALS:
 
WHEREAS, the Parties have entered into that certain letter agreement, dated
October 11, 2013 that creates an employment relationship between the Employer
and Employee (the “Employment Agreement”); and
 
WHEREAS, pursuant to the Employment Agreement, the Employee agreed to enter into
the Company’s Confidentiality, Non-Solicitation and Non-Compete Agreement; and
 
WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Employee enter
into this Agreement as part of the Employment Agreement; and
 
WHEREAS, the Employee desires to establish and maintain an employment
relationship with the Company and as part of such employment relationship
desires to enter into this Agreement with the Company; and
 
WHEREAS, the Employee acknowledges that the terms of the Employment Agreement
including, but not limited to the Company’s commitments to the Employee with
respect to base salary, fringe benefits and stock options are sufficient
consideration to the Employee for the entry into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
1.             Term. Employee agree(s) that the term of this agreement is
effective upon the Employee’s first day of employment with the Company and shall
survive and continue to be in force and effect for two (2) years following the
termination of any employment relationship between the Parties (“Term”), whether
termination is by the Company with or without cause, wrongful discharge, or for
any other reason whatsoever, or by the Employee unless an exception is
specifically provided in certain situations in any such Restrictive Covenants.
 
 
7

--------------------------------------------------------------------------------

 
 
2.             Definitions.
 
a.            The term “Confidential Information” as used herein shall include
all business practices, methods, techniques, or processes that (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its
secrecy.  Confidential Information also includes, but is not limited to, files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information, Customer lists and names and other information, Customer
contracts, other corporate contracts, computer programs, proprietary technical
information and or strategies, sales, promotional or marketing plans or
strategies, programs, techniques, practices, any expansion plans (including
existing and entry into new geographic and/or product markets), pricing
information, product or service offering specifications or plans thereof,
business plans, financial information and other financial plans, data pertaining
to the Company’s operating performance, employee lists, salary information,
training manuals, and other materials and business information of a similar
nature, including information about the Company itself or any affiliated entity,
which Employee acknowledges and agrees has been compiled by the Company's
expenditure of a great amount of time, money and effort, and that contains
detailed information that could not be created independently from public
sources.  Further, all data, spreadsheets, reports, records, know-how, verbal
communication, proprietary and technical information and/or other confidential
materials of similar kind transmitted by the Company to Employee or developed by
the Employee on behalf of the Company as Work Product (as defined in Paragraph
7) are expressly included within the definition of “Confidential
Information.”  The Parties further agree that the fact the Company may be
seeking to complete a business transaction is “Confidential Information” within
the meaning of this Agreement, as well as all notes, analysis, work product or
other material derived from Confidential Information.  Nevertheless,
Confidential Information shall not include any information of any kind which (1)
is in the possession of the Employee prior to the date of this Agreement, as
shown by the Employee’s files and records, or (2) prior or after the time of
disclosure becomes part of the public knowledge or literature, not as a result
of any violation of this Agreement or inaction or action of the receiving party,
or (3) is rightfully received from a third party without any obligation of
confidentiality; or (4) independently developed after termination without
reference to the Confidential Information or materials based thereon; or (5) is
disclosed pursuant to the order or requirement of a court, administrative
agency, or other government body; or (6) is approved for release by the
non-disclosing party.
 
b.            The term “Customer” shall mean any person or entity which has
purchased or ordered goods, products or services from the Company and/or entered
into any contract for products or services with the Company within the one (1)
year immediately preceding the termination of the Employee’s employment with the
Company.
 
c.            The term “Prospective Customer” shall mean any person or entity
which has evidenced an intention to order products or services with the Company
within one year immediately preceding the termination of the Employee’s
employment with the Company.
 
d.            The term “Restricted Area” shall include any geographical location
anywhere in the United States.  If the Restricted Area specified in this
Agreement should be judged unreasonable in any proceeding, then the period of
Restricted Area shall be reduced so that the restrictions may be enforced as is
judged to be reasonable.
 
e.            The phrase “directly or indirectly” shall include the Employee
either on his/her own account, or as a partner, owner, promoter, joint venturer,
employee, agent, consultant, advisor, manager, executive, independent
contractor, officer, director, or a stockholder of 5% or more of the voting
shares of an entity in the Business of Company.
 
f.            The term “Business” shall mean the business of providing social
local and mobile solutions for small and medium sized business and energy
efficiency solutions.
 
 
8

--------------------------------------------------------------------------------

 
 
3.             Duty of Confidentiality.
 
a.           All Confidential Information is considered highly sensitive and
strictly confidential. The Employee agrees that at all times during the term of
this Agreement and after the termination of employment with the Company for as
long as such information remains non-public information, the Employee shall (i)
hold in confidence and refrain from disclosing to any other party all
Confidential Information, whether written or oral, tangible or intangible,
concerning the Company and its business and operations unless such disclosure is
accompanied by a non-disclosure agreement executed by the Company with the party
to whom such Confidential Information is provided, (ii) use the Confidential
Information solely in connection with his or her employment with the Company and
for no other purpose, (iii) take all reasonable precautions necessary to ensure
that the Confidential Information shall not be, or be permitted to be, shown,
copied or disclosed to third parties, without the prior written consent of the
Company, (iv) observe all security policies implemented by the Company from time
to time with respect to the Confidential Information, and (v) not use or
disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement.  Employee agrees that protection
of the Company’s Confidential Information constitutes a legitimate business
interest justifying the restrictive covenants contained herein.  Employee
further agrees that the restrictive covenants contained herein are reasonably
necessary to protect the Company’s legitimate business interest in preserving
its Confidential Information.
 
b.           In the event that the Employee is ordered to disclose any
Confidential Information, whether in a legal or regulatory proceeding or
otherwise, the Employee shall provide the Company with prompt notice of such
request or order so that the Company may seek to prevent disclosure.
 
c.           Employee acknowledge(s) that this "Confidential Information" is of
value to the Company by providing it with a competitive advantage over their
competitors, is not generally known to competitors of the Company, and is not
intended by the Company for general dissemination.  Employee acknowledges that
this "Confidential Information" derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of reasonable efforts to maintain
its secrecy.  Therefore, the Parties agree that all "Confidential Information"
under this Agreement constitutes “Trade Secrets” under Section 688.002 and
Chapter 812 of the Florida Statutes.
 
4.             Limited Right of Disclosure.   Except as otherwise permitted by
this Agreement, Employee shall limit disclosure of pertinent Confidential
Information to Employee’s attorney, if any (“Representative(s)”), for the sole
purpose of evaluating Employee’s relationship with the Company.  Paragraph 3 of
this Agreement shall bind all such Representative(s).
 
5.             Return of Company Property and Confidential Materials.  All
tangible property, including cell phones, laptop computers and other Company
purchased property, as well as all Confidential Information provided to Employee
is the exclusive property of the Company and must be returned to the Company in
accordance with the instructions of the Company either upon termination of the
Employee’s employment or at such other time as is reasonably requested by the
Company.  Employee agree(s) that upon termination of employment for any reason
whatsoever Employee shall return all copies, in whatever form, including hard
copies and computer disks, of Confidential Information to the Company, and
Employee shall delete any copy of the Confidential Information on any computer
file or database maintained by Employee and shall certify in writing that he/she
has done so.  In addition to returning all Confidential Information to the
Company as described above, Employee will destroy any analysis, notes, work
product or other materials relating to or derived from the Confidential
Information.  Any retention of Confidential Information may constitute “civil
theft” as such term is defined in Chapter 772 of the Florida Statutes.
 
 
9

--------------------------------------------------------------------------------

 
 
6.             Agreement Not To Circumvent.  Employee agrees not to pursue any
transaction or business relationship that is directly competitive to the
Business of the Company that makes use of any Confidential Information during
the Term of this Agreement, other than through the Company or on behalf of the
Company.  It is further understood and agreed that, after the Employee’s
employment with the Company has been terminated, the Employee will direct all
communications and requests from any third parties regarding Confidential
Information or Business opportunities which use Confidential Information through
the Company’s then chief executive officer or president.  Employee acknowledges
that any violation of this covenant may subject Employee to the remedies
identified in Paragraph 9 in addition to any other available remedies.
 
7.             Title to Work Product.  Employee agrees that all work products,
(technical materials and diagrams, computer programs, financial plans and other
written materials, websites, presentation materials, course materials,
advertising campaigns, slogans, videos, pictures and other materials) created or
developed by the Employee for the Company during the term of the Employee’s
employment with the Company or any successor to the Company until the date of
termination of the Employee (collectively, the “Work Product”), shall be
considered a work made for hire and that the Company shall be the sole owner of
all rights, including copyright, in and to the Work Product.  If the Work
Product, or any part thereof, does not qualify as a work made for hire, the
Employee agrees to assign, and hereby assigns, to the Company for the full term
of the copyright and all extensions thereof all of its right, title and interest
in and to the Work Product.  All discoveries, inventions, innovations, works of
authorship, computer programs, improvements and ideas, whether or not patentable
or copyrightable or otherwise protectable, conceived, completed, reduced to
practice or otherwise produced by the Employee in the course of his or her
services to the Company in connection with or in any way relating to the
Business of the Company or capable of being used or adapted for use therein or
in connection therewith shall forthwith be disclosed to the Company and shall
belong to and be the absolute property of the Company unless assigned by the
Company to another entity.
 
Employee hereby assigns to the Company all right, title and interest in all of
the discoveries, inventions, innovations, works of authorship, computer
programs, improvements, ideas and other work product; all copyrights, trade
secrets, and trademarks in the same; and all patent applications filed and
patents granted worldwide on any of the same for any work previously completed
on behalf of the Company or work performed under the terms of this Agreement or
the Employment Agreement.  Employee, if and whenever required to do so (whether
during or after the termination of his or her employment), shall at the expense
of the Company apply or join in applying for copyrights, patents or trademarks
or other equivalent protection in the United States or in other parts of the
world for any such discovery, invention, innovation, work of authorship,
computer program, improvement, and idea as aforesaid and execute, deliver and
perform all instruments and things necessary for vesting such patents,
trademarks, copyrights or equivalent protections when obtained and all right,
title and interest to and in the same in the Company absolutely and as sole
beneficial owner, unless assigned by the Company to another
entity.  Notwithstanding the foregoing, work product conceived by the Employee,
which is not related to the Business of the Company, will remain the property of
the Employee.
 
8.             Restrictive Covenant.  The Company and its affiliated entities
are engaged in the Business of providing online marketing to small and medium
sized businesses and energy efficiencyl services.  The covenants contained in
this Paragraph 8 (the “Restrictive Covenants”) are given and made by Employee to
induce the Company to employ Employee under the terms of the Employment
Agreement, and Employee acknowledges sufficiency of consideration for these
Restrictive Covenants.  Employee expressly covenants and agrees that, during his
or her employment and for a period of two (2) years following termination of
such employment (such period of time is hereinafter referred to as the
"Restrictive Period"), he/she will abide by the following restrictive covenants
unless an exception is specifically provided in certain situations in such
Restrictive Covenants.
 
a.             Non-Solicitation.  Employee agrees and acknowledges that, during
the Restrictive Period, he/she will not, directly or indirectly, in one or a
series of transactions, as an individual or as a partner, joint venturer,
employee, agent, salesperson, contractor, officer, director or otherwise, for
the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity:
 
 
10

--------------------------------------------------------------------------------

 
 
(i)          solicit or induce any Customer or Prospective Customer of the
Company to patronize or do business with any other company (or business) that is
in the Business conducted by the Company in any market in which the Company does
Business; or
 
(ii)          request or advise any Customer or vendor, or any Prospective
Customer or prospective vendor, of the Company, who was a Customer, Prospective
Customer, vendor or prospective vendor within one year immediately preceding the
termination of the Employee’s employment with the Company, to withdraw, curtail,
cancel or refrain from doing Business with the Company in any capacity; or
 
(iii)         recruit, solicit or otherwise induce any proprietor, partner,
stockholder, lender, director, officer, employee, sales agent, joint venturer,
investor, lessor, supplier, Customer, agent, representative or any other person
which has a business relationship with the Company or any Affiliated Entity to
discontinue, reduce or detrimentally modify such employment, agency or business
relationship with the Company; or
 
(iv)         employ or solicit for employment any person or agent who is then
(or was at any time within twelve (12) months prior to the date Employee or such
entity seeks to employ such person) employed or retained by the
Company.  Notwithstanding the foregoing, to the extent the Employee works for a
larger firm or corporation after his termination from the Company and he or she
does not have any personal knowledge and/or control over the solicitation of or
the employment of a Company employee or agent, then this provision shall not be
enforceable.
 
b.             Non-Competition. Employee agrees and acknowledges that, during
the Restrictive Period, he or she will not, directly or indirectly, for himself
, or on behalf of others, as an individual on Employee's own account, or as a
partner, joint venturer, employee, agent, salesman, contractor, officer,
director or otherwise, for himself or any other person, partnership, firm,
corporation, association or other legal entity enter into, engage in or accept
employment from any business that is in the Business of the Company in the
Restricted Area during his last twelve months of employment. The parties agree
that this non-competition provision is intended to cover situations where a
future business opportunity in which the Employee is engaged or a future
employer of the Employee is selling the same or similar products and services in
a Business which may compete with the Company’s products and services to
Customers and Prospective Customers of the Company in the Restricted Area.  This
provision shall not cover future business opportunities or employers of the
Employee that sell different types of products or services in the Restricted
Area so long as such future business opportunities or employers are not in the
Business of the Company.
 
Notwithstanding the preceding paragraphs, the spirit and intent of this
non-competition clause is not to deny the Employee the ability to support his or
her family, but rather to prevent the Employee from using the knowledge and
experiences obtained from the Company in a similar competitive environment.
 
 
11

--------------------------------------------------------------------------------

 
 
c.              Acknowledgements of Employee.
 
(i)           The Employee understands and acknowledges that any violation of
the Restrictive Covenants shall constitute a material breach of this Agreement
and the Employment Agreement, and it may cause irreparable harm and loss to the
Company for which monetary damages will be an insufficient remedy.  Therefore,
the Parties agree that in addition to any other remedy available, the Company
will be entitled to the relief identified in Paragraph No. 9 below.
 
(ii)          The Restrictive Covenants shall be construed as agreements
independent of any other provision in this Agreement and the existence of any
claim or cause of action of Employee against the Company shall not constitute a
defense to the enforcement of these Restrictive Covenants.
 
(iii)          Employee agrees that the Restrictive Covenants are reasonably
necessary to protect the legitimate business interests of the Company.
 
(iv)         Employee agrees that the Restrictive Covenants may be enforced by
the Company’s successor in interest by way of merger, business combination or
consolidation where a majority of the surviving entity is not owned by Company’s
shareholders who owned a majority of the Company’s voting shares prior to such
transaction and Employee acknowledges and agrees that successors are intended
beneficiaries of this Agreement.
 
(v)          Employee agrees that if any portion of the Restrictive Covenants is
held by a court of competent jurisdiction to be unreasonable, arbitrary or
against public policy for any reason, such shall be divisible as to time,
geographic area and line of business and shall be enforceable as to a reasonable
time, area and line of business.
 
(vi)         Employee acknowledges that any violations of the Restrictive
Covenants, in any capacity identified herein, may be a material breach of this
Agreement and may subject the Employee, and/or any individual(s), partnership,
corporation, joint venture or other type of business with whom the Employee is
then affiliated or employed, to monetary and other damages..
 
(vii)        Employee agrees that any failure of the Company to enforce the
Restrictive Covenants against any other employee, for any reason, shall not
constitute a defense to enforcement of the Restrictive Covenants against the
Employee.
 
9.             Specific Performance; Injunction.  The Parties agree and
acknowledge that the restrictions contained in Paragraphs 1-8 are reasonable in
scope and duration and are necessary to protect the Company.  If any provision
of Paragraphs 1-8 as applied to any party or to any circumstance is judged by a
court to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Agreement.  If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the court making such determination shall have the power to reduce the
duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.
 
 
12

--------------------------------------------------------------------------------

 
 
Any unauthorized use or disclosure of Confidential Information in violation of
Paragraphs 2-7 above or violation of the Restrictive Covenant in Paragraph 8
shall constitute a material breach of this Agreement and will cause irreparable
harm and loss to the Company for which monetary damages may be an insufficient
remedy.  Therefore, in addition to any other remedy available, the Company will
be entitled to all of the civil remedies provided by Florida Statutes,
including:
 
a.            Temporary and permanent injunctive relief, without the necessity
of posting a bond, restraining Employee or Representatives and any other person,
partnership, firm, corporation, association or other legal entity acting in
concert with Employee from any actual or threatened unauthorized disclosure or
use of Confidential Information, in whole or in part, or from rendering any
service to any other person, partnership, firm, corporation, association or
other legal entity to whom such Confidential Information in whole or in part,
has been disclosed or used or is threatened to be disclosed or used; and
 
b.            Temporary and permanent injunctive relief, without the necessity
of posting a bond, restraining the Employee from violating, directly or
indirectly, the restrictions of the Restrictive Covenant in any capacity
identified in Paragraph 8, supra, and restricting third parties from aiding and
abetting any violations of the Restrictive Covenant; and
 
c.            Compensatory damages, including actual loss from misappropriation
and unjust enrichment.
 
Notwithstanding the foregoing, the Company acknowledges and agrees that the
Employee will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraphs 9c above, unless and until a court
of competent jurisdiction has determined conclusively that the Company or any
successor is entitled to such recovery.
 
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other legal or equitable remedies available to it for actual or
threatened breach of the provisions of Paragraphs 1 – 8 of this Agreement, and
the existence of any claim or cause of action by Employee against the Company
shall not constitute a defense to the enforcement by the Company of any of the
provisions of this Agreement.  The Company and its Affiliated Entities have
fully performed all obligations entitling it to the covenants of Paragraphs 1 –
8 of this Agreement and therefore such prohibitions are not executory or
otherwise subject to rejection under the bankruptcy code.
 
10.           Governing Law, Venue and Personal Jurisdiction.  This Agreement
shall be governed by, construed and enforced in accordance with the laws of
state of Florida without regard to any statutory or common-law provision
pertaining to conflicts of laws.  The parties agree that courts of competent
jurisdiction in Hillsborough County, Florida and the United States District
Court for the Southern District of Florida shall have concurrent jurisdiction
for purposes of entering temporary, preliminary and permanent injunctive relief
and with regard to any action arising out of any breach or alleged breach of
this Agreement.  Employee waives personal service of any and all process upon
Employee and consents that all such service of process may be made by certified
or registered mail directed to Employee at the address stated in the signature
section of this Agreement, with service so made deemed to be completed upon
actual receipt thereof.  Employee waives any objection to jurisdiction and venue
of any action instituted against Employee as provided herein and agrees not to
assert any defense based on lack of jurisdiction or venue.
 
11.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and may not be assigned by Employee.
This Agreement shall inure to the benefit of Company’s s successors.
 
 
13

--------------------------------------------------------------------------------

 
 
12.           Entire Agreement.  This Agreement is the entire agreement of the
Parties with regard to the matters addressed herein, and supersedes all prior
negotiations, preliminary agreements, and all prior and contemporaneous
discussions and understandings of the signatories in connection with the subject
matter of this Agreement, except however, that this Agreement shall be read in
pari materia with the Employment Agreement executed by Employee.  This Agreement
may be modified only by written instrument signed by the Company and Employee.
 
13.           Severability.  In case any one or more provisions contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal were unenforceable provision had not been contained herein.
 
14.           Waiver. The waiver by the Company of a breach or threatened breach
of this Agreement by Employee cannot be construed as a waiver of any subsequent
breach by Employee unless such waiver so provides by its terms.  The refusal or
failure of the Company to enforce any specific restrictive covenant in this
Agreement against Employee, or any other person for any reason, shall not
constitute a defense to the enforcement by the Company of any other restrictive
covenant provision set forth in this Agreement.
 
15.           Consideration.  Employee expressly acknowledges and agrees that
the execution by the Company of the Employment Agreement with the Employee
constitutes full, adequate and sufficient consideration to Employee for the
covenants of Employee under this Agreement.
 
16.           Notices.  All notices required by this Agreement shall be in
writing, shall be personally delivered or sent by U.S. Registered or Certified
Mail, return receipt requested, and shall be addressed to the signatories at the
addresses shown on the signature page of this Agreement.
 
17.           Acknowledgements.  Employee acknowledge(s) that he or she has
reviewed this Agreement prior to signing it, that he or she knows and
understands the contents, purposes and effect of this Agreement, and that he or
she has been given a signed copy of this Agreement for his or her records.
Employee further acknowledges and agrees that he or she has entered into this
Agreement freely, without any duress or coercion.
 
 18.          Counterparts.   This Agreement may be executed in counterparts, by
facsimile or pdf each of which shall be deemed an original for all intents and
purposes.
 
IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.
 
 
By:
   
10/11/13
   
Employee Signature
 
Date
 



 
Employee Name:
Lou Zant
       
Employee Address:
3057 Scholarship
         
Irvine, CA 92612
 

 
Innovative Software Technologies, Inc.
2802 North Howard Avenue,
Tampa, FL 33607

 

 
By:
   
Date:
10/11/2013
 
Name:
Peter M. Peterson
 
Title:
CEO
 



 
14

--------------------------------------------------------------------------------

 
  
Exhibit B


Definition of Cause


For purposes of this Agreement, the phrase "for cause" means: (a) the
Executive's material breach of this Agreement if Executive has been given a
reasonable opportunity to comply with such policy or cure his failure to comply
(which reasonable opportunity must be granted during the fifteen-day period
preceding termination of this Agreement); (b) the Executive's failure to adhere
to any written Employer policy if the Executive has been given a reasonable
opportunity to comply with such policy or cure his failure to comply (which
reasonable opportunity must be granted during the fifteen-day period preceding
termination of this Agreement); (c) the appropriation (or attempted
appropriation) of a material business opportunity of the Employer, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Employer; (d) the misappropriation (or
attempted misappropriation) of any of the Employer's funds or property; or (e)
the conviction of, (or its procedural equivalent), or the entering of a guilty
plea or plea of no contest with respect to, a felony, the equivalent thereof, or
any other crime with respect to which imprisonment is a possible punishment.
Termination for cause shall be effected only through a vote of the majority of
the board of directors.


 
 

 
 
 
15

--------------------------------------------------------------------------------

 